UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7447



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARL HARRISON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-97-143, CA-00-792)


Submitted:   January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carl Harrison, Appellant Pro Se. Monica Kaminski Schwartz, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Harrison seeks to appeal the district court’s orders (1)

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001); and (2) denying his motion for remission of his fine.     We

have reviewed the record, the district court’s opinion accepting

the recommendation of the magistrate judge, and the district

court’s order denying his motion for remission of his fine, and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See United States v. Harrison, Nos. CR-97-143; CA-00-

792 (S.D.W. Va Aug. 13 & Sept. 4, 2001).*    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       To the extent that Harrison raises claims in his informal
brief that were not presented to the district court, we note that
he cannot raise them for the first time on appeal. See Muth v.
United States, 1 F.3d 246, 250 (4th Cir. 1993).


                                  2